Citation Nr: 0823556	
Decision Date: 07/16/08    Archive Date: 07/23/08

DOCKET NO.  01 02 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to compensation benefits under the provisions of 
38 U.S.C.A. § 1151 for additional disability due to 
department of Veterans Affairs (VA) medical treatment, or VA 
decision in failure to provide treatment.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel




INTRODUCTION

The veteran served on active duty from April 1960 to April 
1964.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a rating decision of the Los Angeles, California, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The case was remanded by the Board in August 2004 and 
December 2005.  


FINDINGS OF FACT

1.	The veteran was shown to have a cervical spine disorder in 
1992, but did not receive surgical treatment for cervical 
spondylitic myelopathy until 1998.  

2.	The delay in surgical intervention, from 1992 to 1998, was 
not in variance with sound medical principles and procedures 
and did not result in additional permanent disability.  

3.	The surgery performed in 1998 was appropriate to the 
veteran's disorder and was appropriately performed; while not 
preferred, the outcome was not due to improper practice.  


CONCLUSION OF LAW

Compensation benefits for disability of the cervical spine 
due to Department of Veterans Affairs (VA) medical treatment, 
or VA decision in failure to provide treatment, are not 
warranted.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. §§ 
3.358, 3.361 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board must first address the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5100 et 
seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The law addresses the notification and assistance 
requirements of VA in the context of claims for benefits.  

In this regard, the Court has held that a notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, 
the Court held that a notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must accomplish the 
following: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Id.

In VCAA letters dated in April 2002 and January 2006, the RO 
notified the appellant of the information and evidence 
necessary to substantiate the claim, the information and 
evidence that VA would seek to provide, and the information 
and evidence the appellant was expected to provide.  In 
addition, the RO asked the appellant to submit any evidence 
in his possession that pertains to the claim.  See 
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2003); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  
        
In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for compensation benefits, but he was 
not provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  Despite the inadequate notice provided 
to the veteran on these latter two elements, the Board finds 
no prejudice to the veteran in proceeding with the issuance 
of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  In that regard, as the Board concludes below that 
the preponderance of the evidence is against the appellant's 
claim for compensation benefits, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.  

The veteran is claiming compensation benefits under the 
provisions of 38 U.S.C.A. § 1151 for disability associated 
treatment that he received at a VA facility beginning in 
1992.  He submitted his claim for this benefit in October 
1999.  As such, regulations that became effective in October 
1997 are to be applied.  

Under 38 U.S.C.A. § 1151 (West 2002), compensation shall be 
awarded for a veteran's qualifying additional disability in 
the same manner as if such additional disability was service- 
connected.  A qualifying disability is one that is not the 
result of a veteran's willful misconduct, and that was caused 
by hospital care, medical or surgical treatment, or 
examination furnished the veteran under any law administered 
by VA, and the proximate cause of the disability is 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing the hospital care, medical or surgical treatment, 
or examination; or an event not reasonable foreseeable. 38 
U.S.C.A. § 1151(a) (West 2002).

To determine whether a veteran has an additional disability, 
VA compares the veteran's condition immediately before the 
beginning of the hospital care, medical or surgical 
treatment, upon which the claim is based to the veteran's 
condition after such care or treatment has stopped. 38 C.F.R. 
§§ 3.358(b)(1), 3.361(b); (2006).

To establish causation, the evidence must show that the 
hospital care, medical or surgical treatment, resulted in the 
veteran's additional disability. 38 C.F.R. §§ 3.358(c)(1), 
3.361(c)(1) (2005). The proximate cause of disability is the 
action or event that directly caused the disability, as 
distinguished from a remote contributing cause. To establish 
that carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
furnishing hospital care, medical or surgical treatment, or 
examination proximately caused a veteran's additional 
disability or death, it must be shown that the hospital care, 
medical or surgical treatment, or examination caused the 
veteran's additional disability (as explained in paragraph 
(c) of this section); and that VA failed to exercise the 
degree of care that would be expected of a reasonable health 
care provider. 38 C.F.R. § 3.361(d)(1) (2006).

Whether the proximate cause of a veteran's additional 
disability was an event not reasonably foreseeable is in each 
claim to be determined based on what a reasonable health care 
provider would have foreseen. 38 C.F.R. § 3.361(d)(2) (2006).

The veteran is claiming compensation benefits for cervical 
spine disability that, he asserts, was worsened by the fact 
that he did not receive treatment for complaints that he had 
in 1992.  He believes that the delay in treatment, until 
1998, was improper and negligent and that it resulted in 
additional disability.  Moreover, he asserts that the 
surgical treatment he did receive in 1998 was improperly 
performed, which resulted in additional disability.  The 
Board has reviewed the entire evidence of record, which 
includes VA outpatient treatment records beginning in 1992; 
the surgical treatment that the veteran received in 1998; VA 
compensation examination opinions that were rendered in 
September 2004 and April 2006; the opinion of a specialist 
referred by the Chief of the Veteran's Health Administration, 
dated in May 2007; and the opinion of an independent medical 
expert, dated in April 2008.  After review of the entire 
evidence of record, the Board is unable to find entitlement 
to benefits under the provisions of 38 U.S.C.A. § 1151.  

VA outpatient treatment records show that the veteran was 
seen in March 1992 for complaints of low back and cervical 
spine pain and radiculopathy.  An X-ray study of the cervical 
spine showed significant degenerative changes at multiple 
levels.  The veteran was hospitalized for cervical and low 
back pain.  An MRI study was significant for mild stenosis 
and mild central herniated nucleus pulposus in the cervical 
spine.  The veteran received a neurosurgical consultation, 
but was not believed to be a surgical candidate at that time.  

The veteran was hospitalized at a VA facility in January 
1998.  At that time it was noted that he presented with a one 
year history of neck pain and had a medical history of five 
low back surgeries since 1986.  The veteran underwent a 
cervical decompression and fusion.  He reportedly tolerated 
the procedure well.  His postoperative course was essentially 
uneventful, but he did have gait problems secondary to his 
previous lower back surgeries.   

An examination was conducted by VA in August 2004.  At that 
time, the examiner reported the medical history as detailed 
by the veteran, including complaints of neck and shoulder 
pain beginning in 1993.  The examiner stated that it was at 
least as likely as not that the veteran sustained additional 
disability because of the delay in the diagnosis of this 
condition.  The examiner subsequently reviewed the veteran's 
medical records and determined that there was no actual 
record of cervical spine complaints from 1993 to 1998, but 
that this could be either because the veteran's symptoms 
disappeared or because records were not available to review.  
The examiner stated that if the veteran's symptoms persisted, 
his opinion that the delay had caused additional disability 
was unchanged.  

An examination was conducted by VA in April 2006.  At that 
time, it was noted that the examiner had conducted an 
extensive review of the veteran's claims folder prior to the 
examination, and noted that history of C4 to T2 fusion in 
1998.  The examiner went on to state that he was unable to 
determine the onset of the veteran's cervical instability.  
The veteran was not documented as having developed symptoms 
of weakness and bowel and bladder dysfunction prior to the 
1998 surgery so it was likely that these symptoms developed 
after the C4 to T2 anterior cervical fusion.  The veteran's 
disability was believed to be permanent, but the treatment 
given for lower cervical instability was deemed to have been 
appropriate based on findings of a CT myelogram in November 
1997 that showed a 6 mm anterolisthesis of C7 on T1.  The 
surgery was clearly indicated at that time and appeared to 
have been properly carried out.  

In May 2007, the case was referred by the Board to the Chief 
of the Veterans Health Administration for the opinion of a 
medical expert.  After detailing the veteran's medical 
history, opinions were requested regarding whether the 
failure to diagnose and treat the cervical spinal problems 
from 1992 to 1998 were at variance in any way with sound 
medical principles and procedures or improper in any way; if 
so, did the failure to treat lead to additional permanent 
disability or result in the need for the 1998 surgery; was 
additional disability demonstrated as a result of the 1998 
surgery and if so was this permanent and would it have more 
likely than not have not resulted had original treatment been 
more appropriate and if so was the 1998 surgery clearly 
indicated and did it appear to have been properly carried 
out; and, finally, did the record reveal any but "necessary 
consequences" of the treatment from 1992 to the 1998 surgery 
or as a result of the 1998 surgery.  

In May 2007, the expert responded that, after review of the 
veteran's claims folders, including the operative reports, 
there was no failure to diagnose the cervical spine problems 
from 1992 until the fall of 1997 because the cervical spine 
was not itself causing specific problems of which the veteran 
was aware.  Similarly, it was only in 1997 that the problems 
with gait as well as with sensation brought the attention of 
the neurosurgical service and neurologists to the cervical 
spine as a separate, and then, quite real, entity.  As soon 
as the diagnosis of cervical osteoarthritis and spinal 
stenosis was made, the veteran was promptly admitted.  In the 
absence of specific symptoms until the fall of 1996 or later, 
there was no reason to think that earlier intervention would 
have prevented any of the problems from occurring in the 
first place.  After review of the operative report as well as 
the pre and postoperative evaluations that were available, it 
was the expert's impression that the operative procedure was 
the appropriate procedure that was appropriately done.  While 
the outcome was not what the surgeons or veteran expected, it 
was not at variance with the preoperative evaluation or with 
the things that the veteran was told about the procedure 
prior to his giving permission for the surgical treatment.  
Finally, the outcome, while not what was expected, was not 
because of improper practice on the part of the surgeon.  

In January 2008, the Board referred the case to an 
independent medical expert for a further opinion regarding 
whether the medical evidence supported the veteran's 
contention that his cervical spine disorder, for which 
surgery was undertaken in 1998, should have been diagnosed 
and treated by VA several years earlier and, if so, was that 
delay at variance with sound medical principles and 
procedures such that it resulted in additional disability.  
In April 2008, the examiner responded that, after reviewing 
the veteran's medical records, the veteran's cervical spine 
disorder was appropriately diagnosed and treated by VA.  It 
was not believed that the delay in surgery from 1992 to 1998 
had resulted in additional permanent disability.  The natural 
history of cervical spondylitic myelopathy classically showed 
long periods of stable neurologic function for which no 
intervention was indicated.  Therefore, even if the veteran 
did have objective neurocompression on his imaging in 1992, 
non-operative treatment, until the symptoms worsened, would 
have been appropriate.  In fact, the veteran did not have a 
neurologic lesion or compression on the imaging in 1992.  
Additionally, it was noted that prior to the surgery in 1998, 
the veteran had mild weakness in the upper extremities, 
indicating that his neurologic function was quite good 
immediately prior to the surgery.  

There are two bases for the veteran's claim for compensation 
benefits under the provisions 38 U.S.C.A. § 1151.  First, the 
veteran contends that the delay in treatment from 1992 to 
1998 resulted in additional disability.  Second, that the 
surgery performed in 1998 was improperly performed such that 
benefits should be awarded.  Extensive medical opinions have 
been obtained regarding each basis and a grant under either 
theory is found to be warranted.  The independent medical 
expert noted that the delay in surgical intervention from 
1992 to 1998 was the proper treatment for the veteran's 
disorder, even if a neurologic lesion or compression had been 
demonstrated.  As no lesion or compression was shown, 
conservative therapy was clearly called for.  The surgical 
procedure did not result in an outcome that was desired, but 
this was not, according the expert appointed by the Chief of 
the Veterans Health Administration, due to any improper 
practice on the part of the surgeon.  Under these 
circumstances, compensation benefits must be denied.  


ORDER

Compensation benefits under the provisions of 38 U.S.C.A. 
§ 1151 for additional disability of the cervical spine due to 
department of Veterans Affairs (VA) medical treatment, or VA 
decision in failure to provide treatment are denied.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


